Opinion issued July 1, 2003








In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-03-00675-CV
____________

IN RE JAMES WINDELL BRUNER, APPLICANT



Original Proceeding on Application for Writ of Habeas Corpus



MEMORANDUM OPINION	Applicant James Windell Bruner has filed an application for a writ of habeas
corpus.  The legislature has not authorized the courts of appeals to issue writs of
habeas corpus in criminal case.  See Tex. Gov't Code Ann. § 22.221(d) (Vernon
Supp. 2003).  Instead, the legislature has authorized the district courts and the Court
of Criminal Appeals to issue writs of habeas corpus in criminal cases.  See Tex. Code
Crim. Proc. Ann. art. 11.05 (Vernon 1977).
	Accordingly, we dismiss Bruner's application for a writ of habeas corpus for
want of jurisdiction.  The Clerk of this Court is directed to return any filing fee that
Bruner may have paid.  See Tex. Code Crim. Proc. Ann. art. 11.051 (Vernon Supp.
2003) ("Notwithstanding any other law, a clerk of a court may not require a filing fee
from an individual who files an application or petition for a writ of habeas corpus.").

PER CURIAM
Panel consists of Chief Justice Radack and Justices Jennings and Alcala.